Order entered May 24, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00395-CV

                            IN RE PETER BEASLEY, Relator

                Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-05741-2017

                                         ORDER
                       Before Justices Bridges, Brown, and Boatright

       Before the Court is relator’s “motion for extension of time, motion for rehearing and

motion for en banc reconsideration and motion to supplement the record.” We GRANT the

motion for an extension of time to file the motion for rehearing and motion for en banc

reconsideration. We DENY the motion for rehearing and we DENY the motion to supplement

the record.


                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE